Proceeding under the bastardy act. The following are the examination and warrant as returned to the county court:
NORTH CAROLINA — Rockingham County.
The examination of Feriby Burras, single woman, this day taken before us, George W. Garrett and Sampson L. Cryer, two justices of the peace in and for the said county, on oath, who states on said oath that she was delivered of a bastard child on 14th of last month, September, and further, on her examination, states one Thomas Thompson of this county, planter, did beget said child of her body, which said child is likely to become chargeable to the said county. *Page 354 
These are, therefore, to command any lawful officer of said county to apprehend the said Thomas Thompson immediately and bring him before us, or two other justices of the peace for said county, to be further dealt with according to law.
   Given under our hands and seals 6 October, 1843. (Signed and sealed by two justices.)
For want of a constable, this warrant was directed to a special officer, who returned it executed, and the defendant entered into (485) recognizance for his appearance at the next term of the county court. At the county court the defendant appeared and moved for his discharge and a dismission of the proceedings against him for want of a legal examination of the woman and other irregularities in the proceedings. This motion was overruled and the defendant appealed to the Superior Court. In the Superior Court the motion was also overruled, and it was ordered that the appeal be dismissed, that a writ of procedendo issue to the county court to take further proceedings in the case. From this judgment the defendant appealed to the Supreme Court.
The examination of Feriby Burras as to who was the father of her bastard child was taken on oath before two justices. She did not sign the examination, nor does the act of Assembly require her to sign it. Below, on the same paper which contained the examination, the two justices wrote the warrant to arrest the defendant, and signed and sealed it. The signing of the names of the two justices in the place where they did sign sufficiently authenticated the examination of the mother of the child, and also the warrant. The proceedings would have been more formal if the examination had been signed by the woman and attested by the two justices, and then a warrant issued by them on the same paper, or on a separate paper, reciting the said affidavit or examination of the woman.
We have examined the whole case and think that the judge did not err in refusing to quash the proceedings.
PER CURIAM.                                            Affirmed.
(486)